   Case 1:19-cv-00200-MAC Document 1 Filed 04/24/19 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

JASPER N. LONG                                  §
                                                §
vs.                                             §              CIVIL ACTION NO. -   - - -
                                                §
FAENAS TRANSPORT, LLC                           §                   JURY TRIAL REQUESTED



            DEFENDANT FAENAS TRANSPORT, LLC'S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant FAENAS TRANSPORT, LLC files this Notice of Removal pursuant to

28 U.S.C. §§1441 and 1446, showing the following basis for removal.

                                         INTRODUCTION

       1.     Plaintiff, JASPER N. LONG, filed Plaintiffs Original Petition against Defendant

FAENAS TRANSPORT, LLC on January 22, 2019, under Cause No. 37801, pending in the 1ST

Judicial District Court, Jasper County, Texas. Citation upon the Defendant was issued on

January 24, 2019.

       2.    Defendant, FAENAS TRANSPORT, LLC was served with Plaintiffs Original

Petition by certified mail, returned receipt requested on March 30, 2019.

       3.     This original Notice of Removal is filed within thirty days of service upon

Defendant FAENAS TRANSPORT, LLC, the statutory period for removal as required under

28 u.s.c. §1446(b).

                                         JURISDICTION

       4.       This court has removal jurisdiction over this lawsuit pursuant to 28 U.S.C.

§§1441 and 1446 and based upon diversity of citizenship under 28 U.S.C. §1332. Plaintiff
  Case 1:19-cv-00200-MAC Document 1 Filed 04/24/19 Page 2 of 3 PageID #: 2




JASPER N. LONG is domiciled in Texas and is a citizen of that state. Defendant FAENAS

TRANSPORT, LLC is a limited liability corporation doing business in West Valley City, Utah

with its members residing in the state of Utah and therefore is a citizen of that state. Thus, there

is diversity of citizenship between Plaintiff and Defendants.

       5.      Consistent with TEX. R. CN. P. 47, Plaintiff seeks monetary relief over $600 ,000

in his Original Petition. Plaintiff seeks to recover damages for property damage. Therefore,

based on information and belief of Defendants herein, Plaintiff is seeking damages in excess of

this court's jurisdictional minimum of $75,000 .00 , excluding interest and costs.

       6.      All pleadings, process, orders, and other filings in the state court action in the

possession of Defendants are attached to this notice as required by 28 U.S.C. §1446 (a).

       7.      Venue is proper in this district under 28 U.S.C. 139 l ( b)(2) because the sole basis

for Plaintiffs suit and claim for damages arose from an incident that occurred on or about

June 22, 2018 at 600 McQueen Street, Jasper, Texas.

       8.      Defendant FAENAS TRANSPORT, LLC will promptly file a copy of this Notice

of Removal with the clerk of the state court where the action has been pending.

                                           JURY DEMAND

       9.      Defendant FAENAS TRANSPORT, LLC hereby makes a demand for a jury trial.

                                            CONCLUSION

       For these reasons, FAENAS TRANSPORT, LLC therefore gives notice of his removal of

this lawsuit to this Court, and an automatic stay of further proceedings in state district court.




                                                  2
  Case 1:19-cv-00200-MAC Document 1 Filed 04/24/19 Page 3 of 3 PageID #: 3




                                                                          UINN & ZITO, P.C.



                                              Robert L. Ramey
                                             Southern District No.5535
                                             State Bar No. 1 64982 00
                                             75 0 Bering Drive, Suite 600
                                             Houston, Texas77057
                                              Telephone: (713)2 66- 0074
                                             Facsimile: (7 13)266-1 064
                                             Email: rlr@ramey- chandler.com
                                             ATTORNEYS FOR DEFENDANT,
                                             FAENAS TRANSPORT, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendant's Notice of Removal has been
served upon all counsel of record, in accordance with the rules on this 24 th day of April, 2 019 .

      Scott W. Stover
      Seal, Stover & Bisbey
      9 45 0 N. Wheeler
      P. 0. Box4 80
      Jasper, Texas75951

      Dana K. Martin
       Hill Rivkins LLP
      55 Waugh Drive, Suite1200
      Houston, Texas77007




                                             Robert L. Ramey




                                                3
